UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. ) Nashua Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 631226107 (CUSIP Number) May 6, 2009 (Date of Event Which Requires Filing of this Statement) Cenveo, Inc. One Canterbury Green 201 Broad Street Stamford, CT06901 Telephone: (203) 302-3700 Attn: Robert G. Burton, Jr. with a copy to: Hughes Hubbard & Reed LLP One Battery Park Plaza New York, NY10004 Telephone:(212) 837-6000 Attn:Kenneth A. Lefkowitz (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following boxo . SCHEDULE 13D CUSIP No. 631226107 Page 2 of 7 1 NAME OF REPORTING PERSONS Cenveo, Inc. S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS 84-1250533 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Colorado NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 1,251,076 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,251,076 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 22.3% 14 TYPE OF REPORTING PERSON* CO SCHEDULE 13D CUSIP No. 631226107 Page 3 of 7 Item 1.Security and Issuer The class of equity security to which this statement relates is the common stock, par value $1.00 per share (“Nashua Common Stock”), of Nashua Corporation, a Massachusetts corporation (“Nashua”).The name and address of the principal executive offices of the Issuer are: Nashua
